In The
Court of Appeals
For The
First District of Texas
_______________

NO. 01-01-01044-CR 
_______________

ELIE DANILL THOMAS, Appellant
V.
THE STATE OF TEXAS, Appellee
                                                                                                                                       
On Appeal from the 248th District Court
Harris County, Texas
Trial Court Cause No. 861,114


O P I N I O N

	Appellant, Elie Danill Thomas, pled guilty, without an agreed punishment
recommendation, to aggravated robbery.  The trial court deferred adjudication of guilt
and placed appellant on community supervision for five years.  The State later moved
to adjudicate guilt, and appellant pled true to only some of the State's allegations. 
After a hearing, the trial court found all the State's allegations to be true, found
appellant guilty, and assessed appellant's punishment at 35 years in prison.
	Appellant's counsel has filed a motion to withdraw from further obligation and,
in support of this motion, has submitted a brief stating his opinion that this appeal is
frivolous.  The brief meets the minimum requirements of Anders v. California, 386
U.S. 738, 744, 87 S. Ct. 1396, 1400 (1967), by presenting a professional evaluation
of the record and stating why there are no arguable grounds of error on appeal.  See
Gainous v. State, 436 S.W.2d 137, 138 (Tex. Crim. App. 1969).
	Counsel certifies that the brief was delivered to appellant and that appellant
was advised he had a right to review the record and file a pro se response.  Thirty
days have passed, and appellant has not filed a pro se response. 
	We have read and reviewed the entire record in this matter, and we concur with
appellate counsel's assessment that there are no arguable grounds of error that could
be presented on appeal.  Accordingly, we affirm the judgment and grant counsel's
motion to withdraw.  See Stephens v. State, 35 S.W.3d 770, 771 (Tex. App.--Houston
[1st Dist.] 2000, no pet.).
PER CURIAM
Panel consists of Justices Hedges, Taft, and Jennings.
Do not publish.  Tex. R. App. P. 47.1.